Citation Nr: 1417442	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-08 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for cervical spine spondylosis and degenerative joint disease, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased rating for left knee inflamed plica and early osteoarthritic changes, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating in excess of 10 percent for left hip degenerative joint disease prior to November 30, 2010, and in excess of 50 percent since January 1, 2012, for degenerative joint disease status post total hip resurfacing.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1982 to March 2002.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Veteran filed a notice of disagreement in July 2009 and was provided with a statement of the case in February 2010.  The Veteran perfected his appeal with a February 2010 VA Form 9.  

The Board notes that this is a Veterans Benefits Management System (VBMS) paperless claims file.  There is also a Virtual VA paperless claims file associated with the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2014 statement in support of claim, the Veteran requested a BVA videoconference hearing at his local RO.  The Board notes that a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.703 (2013).  As such, a remand is necessary to afford the Veteran his requested hearing.




Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO before a VLJ sitting in Washington DC and provide appropriate notification to the Veteran and his representative.  After a hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



